Case 1:20-cv-21653-CMA Document 11 Entered on FLSD Docket 08/03/2020 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

   SYMBOLOGY INNOVATIONS, LLC,
                                                         Civil Action No.: 1:20-cv-21653-CMA
                Plaintiff,

         v.                                              TRIAL BY JURY DEMANDED

   NCL CORPORATION LTD.,

                Defendant.

     JOINT NOTICE OF SETTLEMENT AND MOTION TO STAY ALL DEADLINES

         Plaintiff, Symbology Innovations LLC, and Defendant, NCL Corporation Ltd.

  (collectively the “Parties”), by and through undersigned counsel and subject to the approval of this

  Court, hereby file this Joint Notice of Settlement and Motion to Stay All Deadlines, and in support

  thereof, respectfully show the Court as follows:

         All matters in controversy between the Parties have been settled in principle. The Parties

  are in the process of memorializing the terms of a written settlement agreement. The Parties

  anticipate that they will be able to perfect such terms within thirty (30) days. Accordingly, the

  Parties respectfully request that the Court grant a stay of the proceedings between the Parties,

  including all deadlines, until September 2, 2020.

         Good cause exists for granting this Joint Motion, as set forth above. The motion is not

  filed for purposes of delay but so that justice may be served.




                                                     1
Case 1:20-cv-21653-CMA Document 11 Entered on FLSD Docket 08/03/2020 Page 2 of 3




   Dated: August 3, 2020              Respectfully submitted,

                                      /s/ Howard L. Wernow
                                      Howard L. Wernow, B.C.S
                                      Fla Bar No. 107560
                                      SAND SEBOLT & WERNOW CO., LPA
                                      4940 Munson Street, N.W.
                                      Canton, Ohio 44718
                                      Telephone: 330-244-1174
                                      Facsimile: 330-244-1173

                                      Board Certified in Intellectual Property
                                      Law by the Florida Bar

                                      ATTORNEY FOR PLAINTIFF


                                       /s/ Brett M. Berman
                                       Brett M. Berman, Esq.
                                       Fla Bar No. 68221
                                       NORWEGIAN CRUISE LINE
                                       7665 Corporate Center Drive
                                       Miami, FL 33126
                                       Telephone: 305-215-6657
                                       Facsimile: 305-468-2378
                                       bberman@ncl.com

                                       W. West Allen
                                       Howard & Howard
                                       3800 Howard Hughes Parkway – Suite 1000
                                       Las Vegas, Nevada 89169
                                       Telephone: (702) 667-4843
                                       Facsimile: (702) 567-1568
                                       wwa@h2law.com

                                       ATTORNEYS FOR DEFENDANT




                                       2
Case 1:20-cv-21653-CMA Document 11 Entered on FLSD Docket 08/03/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

  has been served on August 3, 2020, to all counsel of record who are deemed to have consented to

  electronic service via the Court’s CM/ECF system.


                                                      /s/ Howard L. Wernow
                                                      Howard L. Wernow




                                                 3
